As filed with the Securities and Exchange Commission on July 31 , 2009 Registration No. 333-160244 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 2 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 KAMAN CORPORATION (Exact Name of Registrant as Specified in Its Charter) Connecticut (State or Other Jurisdiction of Incorporation ) (Primary Standard Industrial Classification Code Number) 06-0613548 (IRS Employer Identification Number) 1332 Blue Hills Avenue
